Citation Nr: 0921467	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  97-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a dental disorder, 
including for purposes of entitlement to outpatient dental 
treatment, to include as secondary to service-connected 
diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1968 to 
September 1969.  He was stationed in Vietnam from August 1968 
to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1997 and February 2000 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

On appeal in September 2005, the Board remanded the claims 
for additional development, to include (1) providing proper 
notice of the rules governing dental disability; (2) 
obtaining a VA dental examination; and (3) attempting to 
verify the Veteran's claimed stressors by contacting the 
National Archives.  The RO provided an SSOC in March 2009, 
which continued to deny the Veteran's claims. 

In July 1999, the Veteran filed a claim for service 
connection for prostatism.  The RO denied the claim in a 
February 2000 rating decision.  The Veteran filed a timely 
NOD in April 2000.  The RO provided a SOC in July 2000.  
However, the Veteran did not perfect his appeal by submitting 
a substantive appeal.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2008); Roy 
v. Brown, 5 Vet. App. 554 (1993).  Accordingly, the Board 
does not have jurisdiction over this latter issue.  

The Board determines that the Appeals Management Center 
(AMC)/RO complied with its September 2005 remand order.  
Unfortunately, additional development is required with 
respect to both claims.  Therefore, the case is again 
REMANDED to the RO via the AMC in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.




REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims.  38 C.F.R. § 19.9 
(2008).  A summation of the relevant evidence is set forth 
below.

PTSD Claim

The Veteran's DD 214 indicates that he served in Vietnam from 
August 14, 1968 to September 5, 1969 and that he was awarded 
the Vietnam Service Medal, the Vietnam Campaign Medal, a 
Bronze Star Medal, and the Army Commendation Medal.  The 
Veteran's MOS is listed as cook.  

Service personnel records disclose that the Veteran served as 
a cook with the HHC 1st Bde from August 20 ,1968 to February 
10, 1969, and as a cook's helper with the CoD 1st Bn  77th 
Armor 1st Bde 5th Div from February 11, 1969 to September 2, 
1969.

In a statement received in October 1999, the Veteran reported 
that bombs going off caused extreme stress and sleeplessness.  
He also stated that he could not remember the names of 
soldiers wounded or killed.  

During an August 1999 VA PTSD intake evaluation, the Veteran 
reported that after serving briefly as a cook, he spent at 
least two months in the field with the 1st Battalion, 77th 
Armor.  Afterwards, he participated in a "rations 
breakdown" for the remainder of his tour, which consisted of 
delivering meals to troops in the field.  The Veteran 
indicated that he was exposed to enemy fire during this time.  

The Veteran provided more details concerning his alleged 
stressors in an August 2000 correspondence.  He stated that 
he would sometimes be out in the field for days at a time.  
The Veteran also described other instances of soldiers in his 
unit being killed by friendly and enemy fire.

The claims file includes VA medical records which include 
diagnoses of PTSD.  Furthermore, some of these diagnoses 
reference the Veteran's allegations of stressors he 
reportedly experienced while serving in Vietnam.  VA clinical 
records dated in August 1999 indicate that the Veteran 
reported that one of his friends was killed by friendly fire.  
The Veteran also described participating in "rations 
breakdown," during which time "it was not uncommon for him 
to receive enemy fire."  May 2000 VA treatment notes by the 
same provider contain a diagnosis chronic PTSD, delayed 
onset.  The clinician wrote that the Veteran's reported 
symptomatology "is in-keeping with someone who participated 
in the kinds of combat support experiences described by [the 
Veteran]."  The Board finds that there is competent evidence 
of record of a diagnosis of PTSD.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with  
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service  
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
Service connection for PTSD requires a verified stressor 
unless the Veteran engaged in combat.  See 38 C.F.R. § 
3.304(f).  
As discussed above, the Veteran was not awarded any medals 
or decorations demonstrating combat duty, but provided a 
history of exposure to enemy weaponry fire.

The Board finds that the AMC/RO did not sufficiently attempt 
to verify the alleged stressors.  In December 2000, the 
AMC/RO requested that the United States Army and Joint 
Services (JSRRC) (formerly the United States Armed Services 
Center for Unit Records Research (CURR)) confirm the 
Veteran's "claimed stressors."  Copies of the Veteran's 
service records and information about the claimed stressors 
was attached.  An April 2003 correspondence from the JSRRC 
conveyed that the information provided in the request was 
insufficient to conduct meaningful research.  It also 
suggested that morning reports be obtained from the National 
Personnel Records Center (NPRC).  

In correspondence dated February, October and December 2006, 
the AMC/RO requested that the Veteran provide additional 
information concerning his claimed stressors.  No response 
was received.

In October 2007, the AMC/RO requested that the NPRC provide 
morning reports for CoD 1stBn 77thArmor 1stBde 5thDiv from 
August 1, 1968 to November 30, 1968 and from December 1, 
1968 to February 28, 1968.  A July 2008 correspondence from 
the JSRRC conveyed that "no remarks were found" concerning 
enemy fire or fatalities.  In September 2008, the AMC/RO 
requested that the NPRC provide morning reports for CoD 
1stBn 77thArmor 1stBde 5thDiv for the periods of December 1, 
1968 to March 1, 1969; April 1, 1969 to July 1, 1969; and 
July 1, 1969 to October 1, 1969.  A January 2009 
correspondence from the NPRC conveyed that KIAs and combat 
action could not be researched for the first time period 
because it was too broad, and that "no remarks were 
located" for the second time period.  As for the third time 
period, the NPRC indicated that the AMC/RO needed to contact 
the National Archives for after action reports.  A careful 
review of the claims file reveals no effort to provide the 
NPRC with the Veteran's other unit (HHC 1st Bde) for purposes 
of verifying the claimed stressors.

In January 2009, the AMC/RO attempted to verify the alleged 
stressors by contacting the National Archives and submitting 
a copy of the Veteran's DA Form 20.  A January 2009 
correspondence contains the following response:

Although we located records of the 1/77th Armor 
among the Records of the United States Forces in 
Southeast Asia, 1950-1975 (Record Group 472), we 
were unable to locate a concise unit history.  We 
do have approximately 3,000 pages of daily journals 
as of August 1968.  The daily journal entries 
include references to companies, but we were unable 
to locate mention of Company D while scanning 
various dates.  [The Veteran] is welcome to examine 
these records . . . We also searched the Coffelt 
database listing names of servicemen killed in 
action in Vietnam.  It shows the names of six 
servicemen from Company D who fell in 1968 and 
1969.

In light of the holding in Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the Board finds that VA must provide the 
Veteran with additional assistance to attempt to verify the 
claimed in-service stressors.  Accordingly, the AMC/RO must 
provide the NPRC with the Veteran's complete unit for the 
purpose of verifying the noted in-service stressors.

Dental Claim

At the time of the Veteran's April 1967 induction 
examination, his mouth and throat were clinically evaluated 
as "normal."  No dental defects were noted.  The Veteran's 
September 1969 separation examination noted several missing 
and restorable teeth.  In the accompanying Report of Medical 
History, the Veteran indicated that he had severe tooth and 
gum trouble.

There are no service dental records.  In light of this, the 
Board recognizes that it should employ a "heightened" duty 
"to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule." See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent 
does "not establish a heightened 'benefit of the doubt,' only 
a heightened duty of the Board to consider applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  

During a January 1997 VA general medical examination, the 
clinician noted "dental findings in fair repair but needs 
further work for caries."

As discussed above, on appeal in September 2005, the 
Board remanded the claim for additional development, to 
include providing a VA dental examination and notice of 
the rules governing dental disability and of the 
evidence needed to substantiate the Veteran's claim.  
The Veteran submitted to an August 1997 VA dental 
examination.  The diagnoses included dental decay and 
poor oral hygiene.  The examiner opined that "it is not 
at least as likely as not that the veteran has dental 
residuals of his service connected diabetes mellitus."  
He also provided a rationale for his opinion.  It would 
appear that this examination is adequate for purposes of 
evaluating the etiology of the Veteran's dental 
problems.  

However, the RO failed to apprise the Veteran of the 
type of evidence required to substantiate his secondary 
service connection claim.  The AMC/RO must correct this 
fundamental procedural error, to include notifying the 
Veteran and his representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 2006, for the 
purpose of implementing the holding in Allen v. Brown, 7 
Vet. App. 439 (1995).  See 71 Fed. Reg. 52744 (2006).  
.  
Furthermore, the Board notes that the RO did not provide 
sufficient notice of the dental disability regulations.  The 
March 2009 SSOC included only 38 C.F.R. 4.149 as in effect at 
the time the Veteran filed his claim.  He still has not been 
notified of 38 C.F.R. § 3.381 as revised effective June 8, 
1999.  See 64 Fed. Reg. 30392-93.   

In view of the foregoing, the case is REMANDED for the 
following action:

1. Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b), that includes the rules 
governing dental disability and the 
evidence needed to substantiate his 
claim of entitlement to service 
connection for dental trauma as it 
relates to compensation.

The AMC/RO must also notify the Veteran 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the 
basis of the aggravation of a 
nonservice-connected disorder by 
service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds 
language that requires that a baseline 
level of severity of the nonservice-
connected disease or injury must be 
established by medical evidence created 
before the onset of aggravation.

2. Seek verification from NPRC as to 
whether the Veteran may have come under 
enemy fire between August 20, 1968 and 
February 10, 1969 while stationed with 
the HHC 1st Bde.

3. Following the above, make a specific 
determination, based on the complete 
record, with respect to whether the 
Veteran was exposed to a verified 
stressor or stressors in service, and 
if so, the nature of the specific 
stressor or stressors.

4. If and only if the stressor(s) is 
determined to be verified, and if 
otherwise indicated by the record, 
schedule a VA psychiatric examination 
for the purpose of determining whether 
the Veteran currently has PTSD and if 
so, whether a causal nexus exists 
between this disorder and his verified 
in-service stressors.  The examiner 
should review relevant portions of the 
claims file and indicate as such in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the Veteran, 
the psychiatric examination, and any 
tests that are deemed necessary, the 
clinician is requested to answer the 
following questions:

(a) Does the Veteran meet the 
diagnostic criteria for PTSD?

(b) If the answer to (a) is in the 
affirmative, is it at least as 
likely as not (50 percent or greater 
degree of probability) that the 
Veteran's PTSD is causally linked to 
any of the claimed stressors that 
are verified, to include his alleged 
exposure to weaponry fire in 
Vietnam?  

The psychiatrist is advised that the 
term "as likely as   not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.  If the examiner determines 
that a conclusion cannot be reached 
without resort to speculation, s/he 
should discuss why an opinion is not 
possible.

5. Thereafter, re-adjudicate the claim.  
If the benefit sought remains denied, 
issue a supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




